Citation Nr: 0302658	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disease.

2.	Entitlement to service connection for a bilateral leg and 
knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the February 1998 and October 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.	The evidence shows that the veteran's currently diagnosed 
COPD, chronic
bronchitis first manifested during service.

2.	The evidence does not demonstrate that a bilateral leg and 
knee disorder is
related to the service-connected back disorder.

3.  The evidence shows that the veteran currently has 
bilateral heel spurs as residuals of the contusion to the 
heels he sustained during service.  


CONCLUSIONS OF LAW

1.	Chronic obstructive pulmonary disease was incurred in
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Residuals of a bilateral knee and heel injury were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
The Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the 
February 1998 and October 1998 rating decisions as well as 
the February 1999 Statement of the Case (SOC).  Although the 
rating decisions and the SOC refer to the concept of a 
"well-grounded claim," which has been eliminated by the 
VCAA, the decisions nevertheless informed the veteran of the 
basic requirements for establishing entitlement to service-
connected benefits.  In correspondence dated in April 2002, 
the RO also advised the veteran of what the evidence must 
show to establish service connection for a disability as well 
as what information or evidence was needed from him, and what 
assistance VA would provide him to support his claim. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran a VA examination in September 
1997.  Service medical records were previously obtained in a 
prior claim.  The Board notes that the veteran's claims were 
denied by the RO as not well-grounded.  As indicated earlier, 
the VCAA eliminated this requirement and redefined the 
obligations of VA with respect to the duty to assist.  After 
a preliminary review of the claims file, the Board determined 
that the VCAA necessitated additional development prior to 
considering the claims on the merits.   The Board afforded 
the veteran another medical examination and obtained a 
medical opinion on the nature and etiology of the claimed 
disorders.  In December 2002, the veteran signed a notice 
that he had no further evidence or argument to present.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Moreover, VA has fully discharged 
its duty to notify the claimant of the evidence necessary to 
substantiate the claims and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.


Service Connection for Chronic Obstructive Pulmonary Disease 

The veteran's November 1969 service enlistment examination 
report and Report of Medical History were both negative for 
complaints of or findings of chronic obstructive pulmonary 
disease (COPD).  Service medical records show that the 
veteran complained of a three-day history of a "touch of 
asthma" in October 1970.  Records dated during the period 
the veteran was in Vietnam (October 1971 to May 1972) were 
absent any complaints of shortness of breath.  A September 
1972 record noted complaints of coughing and wheezing.  The 
impression provided was cold with throat irritation.  An 
undated clinical record showed that the veteran related a 
history of chronic non-productive cough since his return from 
Vietnam.  A May 1974 x-ray revealed a right hilar modularity.  
The May 1974 separation examination report noted the 
radiographic results.  On the Report of Medical History 
portion of the examination, the veteran reported positive 
responses to questions of whether he ever had or currently 
had shortness of breath.  Service medical records further 
showed that the veteran was admitted in July 1974 with a 
diagnosis of bilateral hilar adenopathy and discharged in 
August 1974 with a diagnosis of no pathology.  The service 
examiner noted that pulmonary function tests suggested 
minimal small airway disease, not considered disabling.  
Post-service VA treatment records dated from October 1976 to 
March 1983 and in June 1997 show that the veteran continued 
to complain of shortness of breath.

The November 2002 QTC examination report shows that the 
veteran reported that he was exposed to chemicals after an 
explosion of an ammunition dump in 1972.  He stated that in 
1973, he developed shortness of breath with physical 
activity.  He complained that over the years he continued to 
have shortness of breath with no known etiology and that he 
currently had shortness of breath with any type of physical 
activity.  The examiner provided a diagnosis of COPD 
intermittently symptomatic.   The examiner noted that the 
veteran had a diagnosis of COPD via pulmonary function test 
in military service.  He also noted that the veteran had a 
diagnosis of hilar adenopathy of the lungs with no known 
cause documented in the veteran's service medical records.  
He related that the veteran had a history of smoking since 
age 16 and a reported history of chemical exposure secondary 
to explosion of an ammunition dump.  The examiner noted that 
causes of COPD included cigarette smoking and air pollution.  
Therefore, it was his opinion that the veteran's COPD was at 
least as likely as not related to a combination of his 
history of smoking and possible chemical exposure while in 
military service.  

Although there is no documentation other than the veteran's 
own statements that he was exposed to chemicals after an 
explosion of an ammunition dump, the Board finds that the QTC 
examiner's opinion is otherwise supported by the medical 
evidence of record.   Of considerable significance in this 
matter is the fact that the veteran did indeed refer to the 
"ammo dump" explosion in Vietnam on his report of medical 
history dated May 10, 1974.  Service medical records clearly 
document the veteran's complaints of shortness of breath, 
coughing, and wheezing throughout service and even prior to 
the veteran's tour in Vietnam.  The service medical records 
also show that pulmonary function tests suggested minimal 
small airway disease, which the QTC examiner maintained was 
an in-service diagnosis of COPD.  Thus, the evidence of 
record shows that the veteran's currently diagnosed COPD, 
probably is attributable to service.  



Service Connection for a Bilateral Leg and Knee Disorder 
Secondary to Service-Connected Back Disorder 

The service medical records show that no defects associated 
with the veteran's lower extremities and feet were found at 
the veteran's November 1969 enlistment examination.  A May 
1973 record noted that the veteran sustained injuries to his 
feet from a fall, during which time he complained of pain in 
both heels.  Subsequent record entries noted that the veteran 
also complained of pain in his ankles.  The veteran was 
assigned a temporary physical profile for thirty days for a 
bone bruise of the heels.  The May 1974 separation 
examination report and Report of Medical History noted no 
defects associated with the veteran's lower extremities and 
feet.  

Post-service VA treatment records dated from October 1976 to 
March 1983 and in June 1997 show that the veteran complained 
of right knee pain in March 1983 and complained of severe 
pain in his knees with crepitation as well as pain in his 
ankles in June 1997.  The March 1995 VA examination report 
shows that the veteran denied radiculopathy to the lower 
extremities in connection with his complaints of back pain.  
The examining physician noted that there was no definite 
neurological deficit in the lower extremities.  A June 1997 
x-ray of the knees revealed no evidence of fracture, 
dislocation, or degenerative change, but there were possible 
sequelae from Osgood-Schlatter disease affecting the right 
tibial tuberosity.

The July 1997 VA examination report shows that in connection 
with complaints of back pain, the veteran also complained of 
occasional numbness in his right foot and left leg, but a 
neurological examination of the lower extremities was 
negative.  The August 2000 QTC examination report shows that 
in connection with complaints of back pain, the veteran also 
complained that the pain traveled down both the right and 
upper legs.  An examination of the lower extremities revealed 
decreased muscle tone in his upper and lower half of lower 
extremities.  Deep tendon reflexes were also diminished 
bilaterally. 

The November 2002 QTC examination report shows that the 
veteran reported that he injured both his knees and heels in 
1974 from a fall.  Symptoms at the time of the injury were 
pain and swelling in both knees and heels of the feet.  He 
indicated that since this initial injury, he had had residual 
pain and swelling that occurred with any type of running 
exercises or prolonged standing.  He further indicated that 
he had had no other injuries to his knees or heels until 1990 
when he tore the cartilage in his right knee.  This injury 
was surgically repaired in 1991.  The veteran maintained that 
his physical activities were impaired due to his bilateral 
knee condition, but denied any residual complications from 
his bilateral heel condition.  Physical examination of the 
knees revealed mild crepitus during range of motion 
exercises.  The bilateral foot/heel examination was negative.  
The examiner provided a diagnosis of status post contusion to 
bilateral heels while in the military service.  He noted that 
an x-ray revealed tiny bilateral heel spurs.  The examiner 
also diagnosed chondromalacia of the knees.  He noted that 
pain caused mild functional impairment and that an x-ray 
revealed moderate osteoarthritis of the left knee and mild 
osteoarthritis of the right knee.  The examiner opined that 
the veteran's bilateral knee and heel disorder was less 
likely than not related to the veteran's service-connected 
back disorder.  

The QTC examiner's opinion does not relate the claimed 
bilateral leg and knee disorder to the veteran's service-
connected back disorder.  Although somewhat ambiguous, the 
examiner's comments seem--at least when interpreted most 
favorably to the veteran--to link the knee and clearly the 
heel symptomatology to a 1974 in-service injury.  The QTC 
examiner's notation on the report indicates that the veteran 
has tiny bilateral heel spurs as residuals of the contusion 
to the heels he sustained during service.  Pathology is shown 
on examination and is traceable to an in-service incident; 
therefore, service connection for a bilateral heel disorder 
is warranted on a direct basis.  38 C.F.R. § 3.303.  The 
absence of specific knee complaints during service raises 
questions, but the injury to the heels is not inconsistent 
with adverse impact on the knees as well.  The traumatic 
event was more than trivial in light of the extended period 
of light duty that followed the incident. The Congress has 
created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).



ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.

Service connection for residuals of a bilateral knee and heel 
injury is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

